DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-10 have been canceled. Claims 11-20 have been added. Claims 11-20 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Jain”, US 2017/0061826 A1) in view of Blau (US 2019/0225232 A1).1) Regarding claims 11, Jain discloses a multimedia device for a vehicle (Figs. 1-2: in-vehicle tutorial system 106), comprising: 	a test drive application (Fig. 1-2: tutorial application) executable during a test drive of the vehicle (¶0002; ¶0010-12), wherein the test drive application is configured to: 		interact with a test driver during the test drive of the vehicle (¶0011-12; Fig. 2: with regard to the interaction module); 		activate a functional system of the vehicle for test purposes (¶0012-13; Figs. 3-4). 	As per the limitation query a feedback of the test driver for the functional system activated for test purposes. 	Jain discloses, in ¶0012, that the operational feature may be requested by the driver.  	Blau discloses, in ¶0043-44, the concept of providing feedback query to vehicle occupant that has requested interaction features. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing feedback query to vehicle occupant that has requested interaction features as taught by Blau, into the system as taught by Jain, with the motivation to enhance the interaction features of the system. 	2) Regarding claim 12, Jain and Blau teach wherein the test drive application is further configured to transmit the queried feedback of the test driver to a backend system by a device of the vehicle (Blau discloses, in ¶0075-77 with reference to Fig. 1, the concept of . 	3) Regarding claim 14, Jain and Blau teach a digital user manual comprising a video tutorial, wherein the test drive application comprises an interface for the digital user manual and is configured to play the video tutorial (Jain discloses, in ¶0002; ¶0008-10, improving manual instruction intuitively. Jain further discloses, in ¶0010-12, providing video interaction with a test driver via the in-vehicle tutorial which provides tutorial instruction for the use of one or more operational features, hence the manual instructions can be considered as digital manual content to instruct the driver about one or more operational features).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Blau, and in further view of Baty (AU 2013101587 A4).
 	1) Regarding claim 13, as per the limitation wherein the test drive application is further configured to be started by a vehicle dealer. 	Baty discloses, in ¶0025-33, the concept of initiating a test driving feedback system from a dealership. Notice that the feedback can be provided in real-time during the test drive. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of initiating a test driving feedback system from a dealership as taught by Baty, into the system as taught by Jain and Blau, with the motivation to enhance the driving feedback features of the system.
Claim(s) 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Blau, and in further view of Goldman-Shenhar et al. (“Goldman”, US 2016/0068169 A1).
 	1) Regarding claim 15, Jain and Blau with the same motivation to combine as presented in the rejection of claim 11 teach a method for interacting with a test driver during a test drive through a test drive application of a multimedia device of the vehicle, the multimedia device comprising a test drive application that can be executed during a test drive of the vehicle, that is configured to interact with the test driver during the test drive of the vehicle, and that is configured to activate a functional system of the vehicle for test purposes and to query a feedback of the test driver for each functional system activated for test purposes (see analysis of the rejection of claim 11). 	As per the limitation greeting the test driver and presenting the functional system of the vehicle. 	Goldman discloses, in ¶0010; ¶0027, the concept of displaying a menu of choices of functional features (corresponding to greeting and displaying a functional system) for a driver’s selection. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying a menu of choices of functional features as taught by Goldman, into the system as taught by Jain and Blau, with the motivation to enhance the interaction features of the system. 	As per the limitation suggesting an activation of the functional system for test purposes (Goldman discloses, in ¶0003-4; ¶0010; ¶0017; ¶0030; ¶0066-68, the concept of suggesting operational features to assist a driver to operate a vehicle in a. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of suggesting operational features, with the motivation to enhance the interaction features of the system);  		activating the functional system (see analysis of the rejection of claim 11; Goldman: ¶0068); and  		querying the feedback from the test driver regarding the functional system activated for test purposes (see analysis of the rejection of claim 11). 	2) Regarding claim 16, see analysis of the rejection of claim 12. 	3) Regarding claim 17, see analysis of the rejection of claim 14. 	4) Regarding claim 18, Jain, Blau and Goldman teach wherein the presenting the functional system comprises presenting a functional system of a special equipment (according to applicant’s specification, in ¶0008, a special equipment may be an add-on option for a vehicle feature. Jain discloses, in ¶0003; ¶0008-10, that the system is used for providing point of sale tutorial, which suggest that the driver is able to determine if a particular operational feature is desired to be included in a finalize price when making  purchase of a vehicle). 	5) Regarding claim 19, Jain, Blau and Goldman teach wherein the presenting the functional system comprises presenting the functional system depending on a driving situation of the vehicle (Goldman: ¶0063-72).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Blau and Goldman, and in further view of Baty. 	6) Regarding claim 20, Jain, Blau and Goldman, with the same motivation to combine the teachings of Baty to the system of Jain and Blau as presented in the rejection of claim 13, and thus into the system of Jain, Blau and Goldman teach the claimed limitation, see analysis of the rejection of claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 11024193 B1; US 20150353093 A1, driver interaction test driving system. 	US 20170169398 A1, test driving managing systems. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684